TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00531-CR


Clark Ken Hussman, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT

NO. CR2008-529, HONORABLE DIB WALDROP, JUDGE PRESIDING



O R D E R
PER CURIAM

On March 16, 2010, appellant's appointed counsel filed a frivolous appeal brief
pursuant to Anders v. California, 386 U.S. 738 (1967).  On April 8, 2010, appellant filed a pro se
"motion to reject appointed counsel."  The pro se motion is overruled.  The district clerk is directed
to make a copy of the appellate record available to appellant if she has not already done so.  The
district clerk shall confirm her compliance with this order in writing.  Appellant's pro se brief or
other written response to counsel's brief will be due thirty days after he receives a copy of the record.
It is ordered May 6, 2010.

Before Justices Patterson, Puryear and Henson
Do Not Publish